United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
S.J., Appellant
)
)
and
)
)
DEPARTMENT OF THE TREASURY,
)
U.S. MINT, Philadelphia, PA, Employer
)
___________________________________________ )

Docket No. 10-1318
Issued: February 3, 2011

Appearances:
Appellant, pro se,
Office of Solicitor, for the Director

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 5, 2010 appellant filed a timely appeal from a nonmerit decision of the Office of
Workers’ Compensation Programs dated October 7, 2009. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction to review this decision. The last merit decision was issued by
the Office on December 23, 2008. Because more than 180 days elapsed from issuance of that
decision to the filing of this appeal, the Board does not have jurisdiction over that decision.1
ISSUE
The issue is whether the Office properly refused to reopen appellant’s case for further
review of the merits of his claim under 5 U.S.C. § 8128(a).

1

For final adverse Office decisions issued prior to November 19, 2008, a claimant had up to one year to appeal to
the Board. See 20 C.F.R. § 501.3(d)(2). For final adverse Office decisions issued on and after November 19, 2008,
a claimant has 180 days to file an appeal with the Board. See 20 C.F.R. § 501.3(e).

FACTUAL HISTORY
On May 14, 2005 appellant, then a 46-year-old packaging machine operator, filed a
traumatic injury claim alleging that on May 10, 2005 he was lifting counting machines and
sustained an injury to his low back in the performance of duty. He stopped work on
May 19, 2005.2 The Office accepted the claim for sprain/strain of the lumbar region and
aggravation of preexisting herniated lumbar disc at L4-5.
In support of his claim, appellant submitted several reports from his treating physicians.
They included a July 13, 2005 report, Dr. Bruce Williams, an osteopath and Board-certified
family practitioner, who advised that appellant could return to full-time light duty on July 14,
2005 with restrictions on lifting. Dr. Williams noted that the herniated nucleus pulposus could
be unpredictable, therefore his prognosis was guarded. In a July 25, 2006 report, he advised that
appellant had a neurologic deficit and severe weakness in his hip flexor, tibialis anterior and
extensor hallucis longus on the right side.
In an August 15, 2006 report, Dr. Eric Williams, a Board-certified orthopedic surgeon,
determined that appellant had severe critical high-grade stenosis at both L3-4 and L4-5; at L3-4,
which was secondary to spinal stenosis, and at L4-5 which was secondary to a combination of
spinal stenosis and a disc herniation. He noted that his right hip flexor weakness was secondary
to hip osteoarthritis. Dr. Williams recommended lumbar spine surgery. On August 31, 2006 he
performed an L3-5 laminectomy/fusion, partial facetectomies and foraminotomies bilaterally.
Dr. Williams noted that appellant had a long history of severe low back and right buttock pain.
He returned to limited duty for eight hours per day on December 4, 2006. Appellant
subsequently requested authorization for the August 31, 2006 back surgery.
On October 24, 2006 the Office referred appellant for a second opinion, along with a
statement of accepted facts and the medical record to Dr. Steven Valentino, a Board-certified
orthopedic surgeon. In a November 9, 2006 report, Dr. Valentino concluded that appellant had
recovered from the accepted condition. He also explained that, while the surgery was reasonable
and justified, it was not related to the work injury of May 10, 2005.
On May 11, 2007 the Office referred appellant to Dr. Gregory Maslow, a Board-certified
orthopedic surgeon, for an impartial medical evaluation to resolve the conflict in opinion
between Dr. Bruce Williams, appellant’s treating physician, and Dr. Valentino regarding the
need for the surgery.
In a June 1, 2007 report, Dr. Maslow noted appellant’s history of injury and treatment
and found the surgery was not work related as the condition for which surgery was warranted,
lumbar stenosis, preexisted the work injury. He opined that appellant had recovered from the
work injury.
In a decision dated August 28, 2007, the Office determined that the back surgery, while
reasonable and necessary for the preexisting condition of lumbar stenosis was not related to the
injury of May 10, 2005.
2

Appellant returned to light duty on July 18, 2005 and full duty on August 29, 2005.

2

On September 24, 2007 appellant requested a hearing, which was held on
January 18, 2008. A hearing representative set aside this decision on March 25, 2008 and
remanded the case for the Office to update the record and the statement of accepted facts to
include appropriate reference to a prior 1994 employment injury3 to be followed by a
supplemental report from Dr. Maslow.
In an October 2, 2008 supplemental report, Dr. Maslow referenced documents regarding
the 1994 injury and noted that the 2005 claim was accepted for lumbar sprain and aggravation of
the preexisting herniated disc at L4-5 level. He opined that the accepted conditions had resolved
with no evidence of a worsening of the L4-5 disc herniation. Dr. Maslow noted that Dr. Eric
Williams’ August 31, 2006 surgical report noted “minimal disc bulging” at L4-5 and did not
describe this as a herniated disc. He opined that the need for surgery was causally related to a
degenerative condition of the spine, with spinal stenosis and with radiculopathy caused by that
degenerative condition. Dr. Maslow opined that the fact that Dr. Williams did not note a
herniated disc at the time of the surgery clearly indicated that a worsening of a preexistent
herniated disc did not occur. He concluded that the need for surgery on August 31, 2006 was not
causally related to either the injury in 1994 or to the injury of May 10, 2005 but was performed
due to degenerative disc disease and stenosis.
In a decision dated December 23, 2008, the Office denied authorization for the requested
back surgery based on the opinion of Dr. Maslow.
Appellant requested a hearing on February 2, 2009. In a decision dated March 17, 2009,
the Office denied his request for a hearing as the request was not made within 30 days of the
December 23, 2008 decision. It noted that appellant could further pursue the matter by
requesting reconsideration.
On July 24, 2009 appellant requested reconsideration. He indicated that the Office
should have interviewed his supervisor, Marecella Shubrick, at the time of the injury instead of
Dennis Martell, who was not his supervisor. Appellant also indicated that the employing
establishment should have checked his medical history. He alleged that he was reassigned to the
same department where he sustained his previous injury and he should not have been reassigned
to it. The Office also received duplicate copies of Dr. Maslow’s June 1, 2007 and October 20,
2008 reports.
In a decision dated October 7, 2009, the Office denied appellant’s request for
reconsideration finding that the evidence submitted was insufficient to warrant review of its prior
decision.
LEGAL PRECEDENT
Under section 8128(a) of the Federal Employees’ Compensation Act,4 the Office may
reopen a case for review on the merits in accordance with the guidelines set forth in section
3

The prior claim, which the Office reconstructed following the hearing representative’s remand, was accepted for
a herniated disc at L4-5. The condition was treated conservatively.
4

5 U.S.C. § 8128(a).

3

10.606(b)(2) of the implementing federal regulations, which provide that a claimant may obtain
review of the merits if the written application for reconsideration, including all supporting
documents, sets forth arguments and contains evidence that:
“(i) Shows that [the Office] erroneously applied or interpreted a specific point of
law; or
“(ii) Advances a relevant legal argument not previously considered by [the
Office]; or
“(iii) Constitutes relevant and pertinent new evidence not previously considered
by the [the Office].”5
Section 10.608(b) provides that any application for review of the merits of the claim
which does not meet at least one of the requirements listed in section 10.606(b) will be denied by
the Office without review of the merits of the claim.6
ANALYSIS
Appellant disagreed with the denial of his claim for back surgery and requested
reconsideration.
In support of his request, appellant argued that the Office should have interviewed his
supervisor, Ms. Shubrick instead of Mr. Martell, who was not his supervisor. He also argued
that the employing establishment should have checked his medical history as he was reassigned
to the same department where he sustained his previous injury. The Board finds that these
arguments would not be relevant to the issue of the present case, i.e., whether appellant’s back
surgery was related to his accepted conditions or caused or aggravated by factors of his federal
employment. This underlying issue is medical in nature and should be resolved by the
submission of medical evidence. Thus, these assertions do not show that the Office erroneously
applied or interpreted a specific point of law, or advanced a relevant new argument not
previously submitted.
Appellant submitted duplicate copies of Dr. Maslow’s reports dated June 1, 2007 and
October 20, 2008. The Board has held that the submission of evidence or argument which
repeats or duplicates that already in the case record does not constitute a basis for reopening a
case.7 The Board further notes that the reports of Dr. Maslow did not support the need for
surgery due to an accepted condition.
Consequently, the evidence submitted by appellant on reconsideration does not satisfy
any of the regulatory criteria for reopening a claim for a merit review. Therefore, the Office
properly denied his request for reconsideration.
5

20 C.F.R. § 10.606(b).

6

Id. at § 10.608(b).

7

Edward W. Malaniak, 51 ECAB 279 (2000).

4

On appeal, appellant reiterated his arguments on reconsideration. He also alleged that
Dr. Maslow’s report was unclear while his doctor indicated the surgery was needed.
Additionally, appellant alleged that the report of his physician, Dr. Bruce Williams, was not
considered. However, the Board only has jurisdiction to consider whether the Office properly
denied his reconsideration request without conducting a merit review of the claim. As discussed,
appellant did not submit sufficient evidence to require the Office to reopen the claim for a merit
review.
CONCLUSION
The Board finds that the Office properly refused to reopen appellant’s case for further
review of the merits of his claim under 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 7, 2009 is affirmed.
Issued: February 3, 2011
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

